Title: To James Madison from Richard Harrison, 7 January 1804 (Abstract)
From: Harrison, Richard
To: Madison, James


7 January 1804. “These papers are respectfully submitted to the Secretary of State with a view of obtaining his decision whether the depositions of Dr. Stevens & his private Secretary may be received in lieu of the vouchers generally required, & which it is not usual to dispense with at the Treasury without authority from the head of the proper Department.”
 

   
   Tr and Tr of enclosures (DLC: Jefferson Papers). Tr 1 p.



   
   Harrison apparently enclosed William Thornton’s 7 Jan. 1804 certification (1 p.) that Edward Stevens had sworn before him to the correctness of Stevens’s 2 Apr. 1802 account and the 2 Jan. 1804 deposition of Stevens’s consular secretary, John N. D’Arcy, before Clement Biddle (3 pp.) that, to his knowledge, Stevens’s claim for reimbursement for his expenses at Saint-Domingue from 1799 to 1801 was correct (filed with other papers regarding Stevens’s claim, including Gallatin’s observations, at 31 Mar. 1804).


